Citation Nr: 1809143	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from June 1981 to November 1981 and February 2002 to September 2002.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In July 2016 and July 2017, the Board remanded for further development.  Substantial compliance was not achieved because the October 2017 addendum opinion is inadequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claims.  Unfortunately, the October 2017 addendum opinion (obtained pursuant to the July 2017 Board Remand) is inadequate because the examiner, despite the Board's specific directives, refused to consider the Veteran's longitudinal reports of flare-ups.  Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  

In the July 2017 Remand, the Board highlighted how the August 2016 VA opinion was inadequate for failure to consider the Veteran's multiple reports of flare-ups, which include, but are not limited to: (1) increased pain in the evening with activities (see April 2010 VA examination report); (2) flare-ups that render him "unable to stand or walk much" such that he "cannot perform his job" (see September 2012 VA examination report); (3) flare-ups 2 to 4 times per month that prevent him from standing for multiple days to a week at a time, produce "severe" symptoms, and render him unable to perform activities of daily living during periods of recovery due to inability to stand for longer than a few minutes at a time (see May 2013 VA Form 9); (4) increased pain with walking, which is reduced when "not doing anything" or when taking pain medication for other joints (see May 2015 VA examination report); (5) increased pain with walking, sometimes unable to walk on feet at all, sometimes severity of pain increases and feet swell and go numb, has to be off of his feet 3 to 4 times per month, symptoms are moderately severe on his good days and severe on his bad days (see May 2016 Board hearing transcript); and (6) increased pain with pressure and walking, which is reduced by reclining in a chair with feet elevated above heart-level and taking pain medications (see August 2016 VA examination report).  The Veteran is competent to report these lay-observable symptoms and these reports are credible because they have been consistently reported; as such, these reports are highly probative of the fact that the Veteran experiences flare-ups.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); Merriam-Webster medical definition of "flare-up," last accessed on February 7, 2018 ("a sudden appearance or worsening of the symptoms of a disease or condition").     

The October 2017 addendum opinion was authored by the same practitioner (oddly, a psychiatrist) who performed the August 2016 examination.  The examiner refused to acknowledge the Veteran's reports of flare-ups by stating that it was "unethical" for her to "comment on another [e]xaminer's findings or report" and that she could only comment on any reports made during the August 2016 examination, during which "report of flare-ups did not take place."  The examiner concluded that it would be moot to address the Board's questions about flare-ups.  However, as discussed extensively in both the July 2017 Board Remand and above: (1) the Veteran's highly probative reports of flare-ups must be considered when assessing the severity of the bilateral disability; and (2) the Veteran did report flare-ups during the August 2016 examination by describing his fluctuating symptomatology (increased pain with pressure and walking, which is reduced by reclining in a chair with feet elevated above heart-level and taking pain medications).  As such, the October 2017 addendum opinion is not only inadequate for failure to consider the Veteran's reports, but also for reliance on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, while additional delay is regrettable, the Board still requires medical clarification of the questions presented in the July 2017 Board Remand.

Accordingly, the case is REMANDED for the following action:

From an examiner other than who rendered the October 2017 addendum opinion, obtain another addendum opinion from an appropriate medical examiner to assess the severity of the bilateral plantar fasciitis.  

The examiner must consider the Veteran's reports of flare-ups, which include, but are not limited to:

(a) increased pain in the evening with activities (see April 2010 VA examination report); 

(b) flare-ups that render him "unable to stand or walk much" such that he "cannot perform his job" (see September 2012 VA examination report); 

(c) flare-ups 2 to 4 times per month that prevent him from standing for multiple days to a week at a time, produce "severe" symptoms, and render him unable to perform activities of daily living during periods of recovery due to inability to stand for longer than a few minutes at a time (see May 2013 VA Form 9); 

(d) increased pain with walking, which is reduced when "not doing anything" or when taking pain medication for other joints (see May 2015 VA examination report); 

(e) increased pain with walking, sometimes unable to walk on feet at all, sometimes severity of pain increases and feet swell and go numb, has to be off of his feet 3 to 4 times per month, symptoms are moderately severe on his good days and severe on his bad days (see May 2016 Board hearing transcript); and 

(f) increased pain with pressure and walking, which is reduced by reclining in a chair with feet elevated above heart-level and taking pain medications (see August 2016 VA examination report).  

The examiner is advised that: 

(a) the Veteran is competent to report these flare-ups, as the symptoms are lay-observable; 

(b) the October 2017 addendum opinion is inadequate for failure to consider the Veteran's reports and reliance on an inaccurate factual premise (contrary to the examiner's conclusion, the Veteran did report flare-ups during the August 2016 examination by describing his fluctuating symptomatology); 

(c) to the extent possible, the examiner should distinguish the symptoms attributable to the bilateral plantar fasciitis from symptoms attributable to other service-connected disabilities of hallux rigidus and bilateral knees (if not possible, indicate the same); and 

(d) no in-person examination is required, unless the examiner finds it necessary.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  38 C.F.R. § 20.1100(b) (2017).

